Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered June 14, 2002, convicting him of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, and criminally using drug paraphernalia in the second degree (two counts), after a non-jury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Katz, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
There is ample support in the record for the hearing court’s determination that the vice squad’s discovery of various drugs in the defendant’s possession, in plain view, during a routine inspection of a bodega for the New York State Liquor Authority, justified the seizure of the contraband as well as the arrest of the defendant. Accordingly, that branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied (see People v Polanco, 292 AD2d 29 [2002]). Smith, J.P., McGinity, H. Miller and Rivera, JJ., concur.